


INTERNATIONAL FLAVORS & FRAGRANCES INC.

SUPPLEMENTAL RETIREMENT PLAN

The accrual and payment of benefits as calculated under the International
Flavors & Fragrances Inc. Pension Plan (the “Qualified Pension Plan”) may be
limited by present and future governmental rules covering qualified plans.
International Flavors & Fragrances Inc. (the “Company”) has established this
non-qualified Supplemental Retirement Plan (the “Plan”) to accrue and pay that
part of the pension benefit that, because of governmentally imposed limitations,
cannot be accrued or paid by the Qualified Pension Plan. The Plan, as set forth
in this document, is amended and restated, effective January 1, 2008, to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder, except to the extent of
any “grandfathered” benefits described below. The terms and conditions of the
Qualified Pension Plan are incorporated in the Plan except where a different
meaning is plainly required.

Effective December 31, 2007, the Qualified Pension Plan was amended to provide
that participants whose combined age and years of service (calculated by
rounding up and including fractional credit in the first year of the
Participant’s service and the 2007 Plan Year) does not equal or exceed seventy
(70) as of December 31, 2007, are treated as “Frozen Participants” under the
Qualified Pension Plan. The Qualified Pension Plan was further amended to
provide that compensation paid, and service earned after, December 31, 2007,
shall not be taken into account for purposes of determining benefits under the

 

--------------------------------------------------------------------------------






Qualified Pension Plan of Frozen Participants and participants who are rehired
after December 31, 2007 (“Rehired Participants”). As a result of the amendments
to the Qualified Pension Plan, the calculation of benefits under this Plan for
Participants who are treated as Frozen Participants or Rehired Participants
under the Qualified Pension Plan shall not take into account Compensation paid
to, and service earned by, the Frozen Participants or Rehired Participants after
December 31, 2007.

The Plan shall be unfunded and shall be administered by a Supplemental
Administrative Committee (the “Committee”), the members of which shall be the
same individuals as those comprising the Qualified Pension Plan’s Administrative
Committee. Decisions of the Committee shall be conclusive and binding on all
persons.

The Plan Year shall be the same as that of the Qualified Pension Plan.

Eligibility and Vesting

Any participant in the Qualified Pension Plan who is designated by the Committee
as a participant in the Plan, and for whom benefits calculated under the Plan
would exceed benefits under the Qualified Pension Plan as of the date of
distribution from the Plan is a participant (“Participant”) in the Plan. A
Participant shall become vested in his or her benefit under the Plan at the same
time, and to the same extent, he or she is vested in the benefit under the
Qualified Pension Plan.

 

 

--------------------------------------------------------------------------------






Calculation of Benefits

For purposes of the calculation of benefits under the Plan, Compensation and
Rate of Compensation are defined as follows:

Compensation or Rate of Compensation of any Participant shall mean the sum of
the amounts determined in paragraphs (a) and (b) below:

 

(a)

The basic rate of monthly compensation (including reductions made pursuant to a
voluntary salary deferral agreement under the International Flavors & Fragrances
Inc. Deferred Compensation Plan and including any reductions made pursuant to a
salary reduction agreement under Sections 401(k), 125 or 132(f) of the Code), in
effect for the Participant on the Compensation Date (as defined in the Qualified
Pension Plan), and

 

(b)

One-twelfth of the bonus (if any) awarded to the Participant with respect to the
calendar year immediately preceding the above Compensation Date, without regard
to whether payment of such bonus was made in that calendar year or deferred to a
subsequent calendar year.

Compensation, for purposes of the Plan, shall include commissions but exclude
compensation for overtime service, shift differential, and all other forms of
fringe compensation or benefits and any amount contributed for him by the
Company to any public or private employee benefit plan including the Plan or the
International

 

 

--------------------------------------------------------------------------------






Flavors & Fragrances Inc. Deferred Compensation Plan other than contributions
corresponding to reductions referred to in paragraphs (a) and (b) above.

Calculation of benefits under the Plan shall be made in the same manner as
provided in the Qualified Pension Plan but using the above definition of
Compensation, without any governmental limitations imposed on compensation under
the Qualified Pension Plan. Amounts of benefits so calculated shall not be
subject to limitations imposed by governmental enactments, rules or regulations
concerning qualified benefit plans, including those limitations imposed by
Section 415 of the Code.

Notwithstanding the foregoing, the calculation of benefits under this Plan for
Frozen Participants or Rehired Participants shall not take into account
Compensation paid to such Participants after December 31, 2007.

Benefits accrued and payable from the Plan shall be the excess, if any, of
benefits calculated as described above over benefits payable under the Qualified
Pension Plan as of a given determination date.

Payment of Vested Benefits Accrued Before January 1, 2005

Benefits accrued and vested as of December 31, 2004, shall be payable at the
same time, and in the same form and manner as the Participant’s benefits under
the Qualified Pension Plan, in accordance with the terms of the Plan in effect
on October 3, 2004. Such benefits are intended to be “grandfathered” benefits
that are not subject to the

 

 

--------------------------------------------------------------------------------






requirements of Section 409A of the Code, and the provisions of this paragraph
shall be construed accordingly. Notwithstanding the foregoing, if the provisions
of the Plan in effect on October 3, 2004 are materially modified (as defined
under Section 409A of the Code), such grandfathered benefits shall become
subject to the requirements of Section 409A of the Code.

Payment of Benefits Accrued or Vested After December 31, 2004

Benefits accrued after December 31, 2004, or benefits that first become vested
after that date, shall be calculated as of the applicable distribution date, and
shall be payable commencing on that date, but in no event later than the later
of (i) December 31 of the calendar year which includes the Participant’s
applicable distribution date, or (ii) the fifteenth day of the third calendar
month following the date which includes the Participant’s applicable
distribution date.

Notwithstanding the foregoing, benefit payments to a specified employee shall be
payable on the later of his or her (i) applicable distribution date, or (ii) the
first day of the seventh month following his or her separation from service,
unless the specified employee dies before such date. In no event shall the
specified employee’s benefit be payable later than the later of (a) December 31
of the calendar year which includes the later of (i) or (ii) above, or (b) the
fifteenth day of the third calendar month following the date which is the later
of (i) or (ii) above.

 

 

--------------------------------------------------------------------------------






If a Participant has not commenced payment of his benefit by December 31, 2007
and is not married on his or her applicable distribution date, the Participant’s
benefit shall be payable in the form of a single life annuity with a certain
period of five years. If a Participant has not commenced payment of his benefit
by December 31, 2007 and is married on his or her applicable distribution date,
the Participant’s benefit shall be payable in the form of a joint and 50%
survivor annuity. Prior to the Participant’s applicable distribution date, a
Participant may elect to receive his or her benefit in one of the following
annuity forms in lieu of the single life annuity with a certain period of five
years or joint and 50% survivor annuity, as applicable, provided that, as of the
applicable distribution date, the elected annuity form is actuarially equivalent
to the single life annuity with a certain period of five years or joint and 50%
survivor annuity, as applicable:

 

 

(a)

Single life annuity;

 

(b)

Joint and 50% survivor annuity;

 

(c)

Joint and 75% survivor annuity;

 

(d)

Joint and 100% survivor annuity;

 

(e)

Single life annuity with five-year period certain;

 

(f)

Single life annuity with ten-year period certain;

 

(g)

Single life annuity with fifteen-year period certain; and

 

(h)

Single life annuity with twenty-year period certain.

The form and manner of payment of a Participant’s benefit under this Plan shall
not be contingent on any election made by the Participant under the Qualified
Pension Plan.

 

 

--------------------------------------------------------------------------------






If a Participant dies after commencing payment of his benefit under the Plan,
his beneficiary or his surviving spouse shall receive the survivor benefits, if
any, that are available under the payment form elected by the Participant.

If a Participant dies before commencing payment of his benefit under the Plan,
has met the requirements for early, normal, disability or late retirement under
the Qualified Pension Plan, and is married for at least one year prior to his
death, his spouse shall be entitled to a benefit under the Plan. Such benefit
shall be equal to 50% of the amount that the spouse would have received under
the five-year period certain annuity determined as of the date the Participant
died. Payments to a surviving spouse shall commence on the first day of the
month following the Participant’s death but in no event later than the later of
(i) December 31 of the calendar year in which the Participant dies, or (ii) the
fifteenth day of the third calendar month following the date on which the
Participant dies.

If a Participant dies before commencing payment of his benefit under the Plan,
has not met the requirements for early, normal, disability or late retirement
under the Qualified Pension Plan, has at least five years of Eligibility Service
(as defined under the Qualified Plan) and is married for at least one year prior
to his death, his spouse shall be entitled to a benefit under the Plan. Such
benefit shall be equal to 50% of the actuarially reduced joint and 50% survivor
annuity determined as of the date the Participant died. Payments to the
surviving spouse shall commence on the earliest date that the Participant could
have commenced payment of his benefit under the Qualified Pension Plan, but in
no event later than the later of (i) December 31 of the calendar year in which
the Participant

 

 

--------------------------------------------------------------------------------






dies, or (ii) the fifteenth day of the third calendar month following the date
on which the Participant dies.

For purposes of this section:

(a)

The “applicable distribution date” is, with respect to Participants who separate
from service after attaining age 55 and completing at least 10 years of service
(as defined under the Qualified Plan), or on or after their normal retirement
date (as defined under the Qualified Plan), the first day of the month following
the date on which the Participant separates from service. With respect to
Participants who separate from service after completing 10 years of service but
prior to attaining age 55, applicable distribution date means the first day of
the month following the date on which the Participant attains age 55. With
respect to Participants who separate from service prior to completing 10 years
of service , applicable distribution date means the Participant’s normal
retirement date.

(b)

A “specified employee” is a key employee as defined in Section 416(i) of the
Code and the regulations thereunder (disregarding Section 416(i)(5)), determined
as of January 1 for the 12-month period beginning the immediately following May
1.

(c)

“Separation from service” means the death, retirement, or other termination of
employment of the Participant, such that he ceases to be an employee of the
Company or an affiliate. Whether a separation from service has occurred shall be

   

 

 

--------------------------------------------------------------------------------






determined in accordance with Section 409A of the Code and the regulations
thereunder.

Notwithstanding anything herein to the contrary, a Participant who, prior to
January 1, 2008 and after December 31, 2004, has no separation from service
under IRS proposed regulations under Section 409A, but has a separation from
service under the IRS final 409A regulations, shall be treated as having a
separation from service date on December 31, 2007.

General Provisions

The Company may terminate the Plan at any time, whereupon the rights of
Participant to their benefits accrued to the date of such termination shall be
nonforfeitable. The Company may terminate in the Plan only in accordance with
Section 409A of the Code. The Company may amend the Plan at any time but no
amendment shall cause a reduction in the amounts theretofore credited to any
Participant.

Nothing contained in the Plan shall be construed as a contract of employment nor
shall the Plan or its establishment confer any legal rights upon any Participant
or other person for a continuation of employment with the Company, nor interfere
with the rights of the Company to discharge any Participant and to treat him
without regard to the effect which that treatment might have upon him as a
Participant or potential Participant of the Plan.

If the Committee shall find that a Participant or other person entitled to a
benefit is unable to care for his affairs because of illness or accident or is a
minor or has died, the

 

 

--------------------------------------------------------------------------------






Committee may direct that any benefit due him, unless claim shall have been made
for the benefit by a duly appointed legal representative, be paid to his spouse,
a child, a parent, or other blood relative, or to a person with whom he resides.
Any payment so made shall be a complete discharge of the liabilities of the Plan
for that benefit.

The Company shall have the right to deduct from each payment to be made under
the Plan any required withholding taxes.

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale transfer, assignment, pledge,
encumbrance, or charge, and any attempt so to do shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Participants.

 

 

--------------------------------------------------------------------------------